DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 9-18, 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0015493 (“Childers”), U.S. Publication No. 2008/0125693 (“Gavin”) and U.S. Publication No. 2009/0069925 (“Dattolo”) – as supported by U.S. Provisional 60/970,497 and 61/054,757 which antedate the instant application filing.
Regarding Claims 1 and 17, Childers discloses an APD (10) comprising:
At least one pump (20);
A first solution (i.e. the fluid contents of 40a-40d) having a first formulation placed in fluid communication with the at least one pump (see Fig. 10), the first solution stored in a first container (i.e. the container which holds the first fluid solution – see 40a-40d);
A first valve (see 68a-d; see also V17-24, Fig. 17C) fluidly coupled to the first container;
A second solution (i.e. the fluid contents of another of 40a-40d) having a second formulation placed in fluid communication with the at least one pump (see Fig. 10), the second solution stored in a second container (i.e. the container of 40a-40d corresponding to the second solution);
A second valve (see another of 68a-d; see also another of V17-24, Fig. 17C) fluidly coupled to the second container;
Wherein each of the first solution and the second solution containers have respective unique identifiers associated therewith which are indicative of the respective formulations contained by the containers (Par. 21, 48, 118, 119) and wherein the first and second identifiers can be located as part of the bag/container or the line/connector (Par. 118, 119).
A memory device (see Par. 106, 160, 214) configured to store any of a number of prescriptions (see Par. 21, 110, 119, 262) having different dextrose concentrations and dwell times/durations responsive to the different resultant prescription combinations (Par. 136, 244, 246, 265, 276; see Fig. 30 and 31) such that the memory is configured to store (irrespective of whether or not the memory is volatile or non-volatile) any specific prescription including, but not limited to, first and second standard UF prescriptions wherein a first prescription has a lower dextrose concentration and longer duration/dwell time and the second prescription has a higher dextrose concentration and shorter duration/dwell time;
A logic implementer (RE: processor) programmed to receive via a user interface (22, 24) a selection of a therapy prescription (the selection inclusive to any possible prescription which is therefore inclusive to the above noted “first” and “second” standard UF prescriptions), selectively open the respective first and second valves (Par. 102, 142, 143, 155) based upon need of the selected prescription to access the fluid contents of the respective first and second containers and operate the pump in accordance with the prescription (Par. 21, 119, 262) and 
(i) open the first valve when the first formulation indicated by the first unique identifier is specified by the first therapy prescription as selected by the user interface (see Par. 21, 48, 102, 142, 143), and 
(ii) open the second valve when the second formulation indicated by the second unique identifier is specified by the second therapy prescription (see Par. 21, 48, 102, 142, 143).
	Childers discloses the invention substantially as claimed except that the first solution and second solution particularly comprise, respectively, a first formulation having a “lower dextrose concentration” (i.e. a solution having a non-zero dextrose level) and second formulation having a “higher dextrose concentration” (i.e. a solution having a non-zero dextrose level greater than that of the first formulation).
	However, Gavin describes a dialysis system (100) thatmay include a plurality of different dialysate sources (106, 104) which may contain different dialysates (105, 107) which have “different concentrations of dextrose” (Par. 68) such that the device can mix these sources together to form an “custom dialysate 158” via “a dextrose concentration intermediate to the dextrose concentrations of dialysates 105 and 107” – particularly including “a dextrose concentration that is not typically found in commercially available, pre-packaged dialysates” (see also Par. 68, 94; Clm. 47). 
Gavin discloses that such a system permits the system to create a mixed dialysate in accordance with a “specific prescription for a patient” (Abstract; Par. 6, 38), the prescription (RE: “input data”) selection made by the user made via a user interface (Par. 55, 66, 67, 88), whereby pursuant to the selected prescription respective valves associated with respective fluid sources selectively open based upon a need for the specific dialysate component by the specific prescription (Par. 61, 67, 69, 70, 72)  whereby the disparate concentration of the different dextrose concentration admixtures results in longer or shorter dwell times/treatment durations (Par. 80, 89) pursuant to, at least, the disparate dextrose concentrations (Par. 3, 30, 33, 80, 89 – Clm. 46, 47). 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Childers to account for prescriptions of alternative dextrose concentrations whereby a lower dextrose concentration requires a longer duration/dwell time and a higher dextrose concentration requires a shower duration/dwell time whereby the specific dextrose concentrations are created via the mixing (as needed) of first and second dextrose solutions of different concentrations, as disclosed by Gavin, to provide for improved flexibility in the system to create specific dialysate admixtures in association with clinician preference/direction as to the patient prescription.
Childers, in view of Gavin, discloses the invention substantially as claimed except that the memory device is configured to simultaneously store the first standard UF prescription and the second standard UF prescription for display and selection by the user. However, Dattolo (see e.g. priority document 60/970,497) discloses a fluid mixing system (see generally Fig. 1) useful for mixing prescriptions for pharmaceutical and medical products (81) whereby the system includes a memory (12) for storing a  plurality of recipes/prescriptions/mix ratios for stored ingredients (Par. 18) wherein the stored recipes/prescriptions are displayed for selection by the user from the repository of stored prescriptions/recipes (Par. 17, 18, 56, 59). While Dattolo is primarily concerned with the applications of this system to mix together various stored fluids and constituent ingredients to select between stored beverage recipes, Examiner notes that Dattolo particularly recognizes the utility of the system for on-demand mixing of medicinal/pharmaceutical products (Par. 81) of which it is held that mixing of dialysate prescriptions is merely an obvious sub-species (note that DEKA, the preparer of the 60/970,497 priority document is a notoriously well-known applicant in the area of dialysis machines, furthermore Examiner notes that final filing of the ‘925 publication included explicit reference to incorporation of the pharmaceutical/medical applications to dialysate mixing – see Par. 137, 139, 143, 144 which Examiner submits speaks to obviousness as a dialysis machine merely comprising one known subspecies of device known for mixing fluids together to produce medicinal/pharmaceutical products).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of modified Childers to store a plurality of prescriptions (recipes) for selection by a user, as disclosed by Dattolo, in order to improve the speed by which a prescription can be selected, particularly by a person with less technical experience in programming the system and personalizing a prescription. Whereby such prescriptions are understood to be inclusive to those having differing dextrose concentrations correlating to their dwell time/duration.
Regarding Claim 2, Childers discloses wherein the logic implementer is further programmed to generate an alarm or alert if either (i) or (ii) is not satisfied (Par. 110, 255).
Regarding Claim 3, Childers discloses first and second valves placed between the first and second containers and the at least one pump (see Figs. 10, 13, and 17c), the first and second valves respectively enabling at least one of the first solution or the second solution to be pumped by the at least one pump.
Regarding Claim 4, Childers further comprises a reader (e.g. the camera) to read the first unique identifier and the second unique identifier (Par. 118 and 119).
Regarding Claims 7 and 19, Childers discloses the first formulation includes a first dextrose level (i.e. when the first formulation is dextrose) and the second formulation includes a second dextrose level (see application of Gavin above).
Regarding Claims 9 and 21, the memory of the device of Childers, particularly as modified in light of Dattolo, is configured to store a multitude of different prescriptions – including, but not limited to, a low UF prescription, a first high UF prescription, and a second high UF prescription wherein the dextrose concentrations and dwell times/durations vary between the prescriptions based on the selected, programmed parameters related to the dextrose volumes, dwell-times, and number of cycles programmed in accordance with the desired prescription.
Regarding Claims 10 and 22, as detailed above, the device of Childers (particularly as modified in light of Gavin and Dattolo), upon the selection of the desired prescription, is configured via the logic implementer to receive that selection of prescription via the user interface and operate the pump to execute the proper prescription and open first and second valves, as needed, to fill the appropriate solutions (e.g. dextrose and bicarbonate) to create the dialysate as specified by the selected prescription – wherein in light of Gavin the first valve can correspond to the low dextrose formulation and the second valve can correspond to the high dextrose formulation and wherein the breadth of the instant claims is permissive to prescriptions wherein either one valve is open (with the other closed) OR where both valves are open (dependent upon the desired mix ratio).
Regarding Claim 11, the device of Childers is configured such that after the low UF therapy prescription is selected/entered via the user interface (see especially modifications in view of Dattolo) – the device will identify a formulation level of a third solution (i.e. the resultant mixed dialysate) specified by the low UF therapy prescription and determine a first amount of pumping by the pump needed to pump the first solution (e.g. dextrose) to form the third solution have the specified formulation level and determine a second amount of pumping by the at least one pump needed to pump the second solution (e.g. bicarbonate) to form the third solution having the specified formulation level; and operate the at least one pump and the respective first and second valves to proportionally perform the first amount of pumping and the second amount of pumping to form the third solution (see Fig. 30).
Regarding Claim 12, the device of Childers includes a patient line (see Fig. 17C) in fluid communication with the pump(s), the logic implementer further programmed to pump the first and second solutions proportionally through the patient line to the patient’s peritoneum (Fig. 30).
Regarding Claim 13, the device of Childers provides pumping as a first number of pump strokes/cycles and a second amount of pump strokes/cycles needed to affect the desired fill volume of the respective dialysates for any prescription selected/input (see Fig. 30; see also Abstract).
Regarding Claim 14, in the device of Childers the first and second solutions are mixed in a container to form the third solution (see e.g. Par. 153).
Regarding Claim 15, Childers discloses the pump(s) move the solution(s) to a heating container that heats the solution(s) to a suitable delivery temperature – as needed (see Par. 37, 150).
Regarding Claim 16, Childers discloses at least one of a fluid carrying portion of the first and second valves or a fluid carrying portion of the at least one pump is provided in a disposable cassette (see Par. 27, 30, 31, 33, 142…etc.)
Regarding Claim 18, Childers discloses the peritoneal dialysis therapy includes at least one of a tidal, CCPD, or hi-dose CCPD therapy (Par. 136)

Claim(s) 8 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0015493 (“Childers”), U.S. Publication No. 2008/0125693 (“Gavin”) and U.S. Publication No. 2009/0069925 (“Dattolo”) as applied above, and further in view of U.S. Patent No. 5,151,082 (“Gorsuch”).
Regarding Claims 8 and 20, Childers discloses the invention substantially as claimed except that the system is configured to receive the stored prescriptions from a server. Childers makes no mention of any server or networked communications and as such all prescriptions are presumably entered locally at the machine.
However, the use of remote prescription servers is notoriously well-known in the art. For example, Gorsuch discloses a medical dialysis pump (Fig. 1, Fig. 6) which is configured to communicate (via modem 60) remotely with a server (RE: “dialysis center) to retrieve prescription orders for a patient and perform the necessary pumping operations to fill those orders (Col. 7, Ln. 1-19) as an alternative to local entry of the prescriptions. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Childers to retrieve prescriptions from a remote server for implementation, as disclosed by Gorsuch, in order to eliminate the need for the prescription to be entered directly at the APD thereby saving time by the clinician and reducing the likelihood of user error in programming the prescription. 

Claim(s) 1, 3, 4, 7, 9-15, 17, 19, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,925,011 (“Faict”) in view of U.S. Publication No. 2005/0055242 (“Bello”) and U.S. Publication No. 2009/0069925 (“Dattolo”) – as supported by U.S. Provisional 60/970,497 and 61/054,757 which antedate the instant application filing.
Regarding Claim 1, Faict discloses an APD (see Title) comprising:
At least one pump (12, 14);
A first solution (e.g. the contents of 10a) having a first formulation placed in fluid communication with the pump (see Fig. 1, 2) , the first solution being stored in a first container (e.g. 10a) and the first solution having a lower dextrose concentration (see Examples);
A second solution (e.g. the contents of 10b) placed in fluid communication with the pump (see Fig. 1, 2) and the second solution having a higher dextrose concentration (see Examples);
A logic implementer (50) programmed to receive via a user interface (52) a therapy prescription (Abstract – the “predetermined ratios as input to the system prior to delivery”) and operate the pump if (i) the first formulation is specified by the therapy prescription or (ii) if the second formulation is specified by the therapy prescription (see Fig. 3 and 4).
Faict discloses the invention substantially as claimed except that the first container and the second container have associated therewith respective “unique identifiers” which are indicative of the respectively retained formulations such that the controller/logic implementer can confirm the contents of the containers to confirm the proper ratio/prescription is being performed by the pump. While the system must have some means for ensuring that the proper formulation is provided within the expected container in order to provide accuracy to the mixing prescriptions Faict fails to explicitly disclose the means by which such a function is provided.
However, Bello discloses that in medical pump systems, including dialysis machines (Par. 410) it may be useful to provide the containers of medicament (124) with unique identifiers (124a) associated with the fluid contents of the container (Par. 273, 276, 369, 372) such that the logic of the pump can confirm the receipt of the proper medicament to confirm that the contents should be administered at that particular time for the particular patient. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide unique identifiers to the various solution containers (10a-10n) of the invention of Faict, as disclosed by Bello, in order to allow for the pump to confirm the fluid contents of the container is that expected in accordance with the prescription for the particular patient to thereby improve system accuracy and help prevent medical mistakes by a user loading the wrong medicament within the APD.
Faict discloses the user interface (52) allows a user to select/program any number of a prescriptions, inclusive to both a first and second “standard” UF prescription correlating a lower or higher dextrose concentration into longer or shorter dwell times, into controller (50) memory, program module (Col. 5, Ln. 59-65; Col. 7, Ln. 22-35), the prescriptions including different dextrose concentrations and dwell times/durations pursuant to the desired dwell volumes and cycles as needed (Fig. 3, 4; Abstract; Examples 1-5). Faict describes first and second valves (16, 20 - see Fig. 1 and Fig. 2) fluidly coupled, respectively, to the first and second supply containers (see Fig. 1 and 2), whereby pursuant to the selected prescription the first and second valves are opened based upon the need of fluid from the associated container/supply (Col. 5, Ln. 59 – Col. 6, Ln. 3). 
Faict, in view of Bello, discloses the invention substantially as claimed except that the memory device is configured to simultaneously store the first and second prescriptions for display and selection by the user. However, Dattolo (see e.g. priority document 60/970,497) discloses a fluid mixing system (see generally Fig. 1) useful for mixing prescriptions for pharmaceutical and medical products (81) whereby the system includes a memory (12) for storing a  plurality of recipes/prescriptions/mix ratios for stored ingredients (Par. 18) wherein the stored recipes/prescriptions are displayed for selection by the user from the repository of stored prescriptions/recipes (Par. 17, 18, 56, 59). While Dattolo is primarily concerned with the applications of this system to mix together various stored fluids and constituent ingredients to select between stored beverage recipes, Examiner notes that Dattolo particularly recognizes the utility of the system for on-demand mixing of medicinal/pharmaceutical products (Par. 81) of which it is held that mixing of dialysate prescriptions is merely an obvious sub-species (note that DEKA, the preparer of the 60/970,497 priority document is a notoriously well-known applicant in the area of dialysis machines, furthermore Examiner notes that final filing of the ‘925 publication included explicit reference to incorporation of the pharmaceutical/medical applications to dialysate mixing – see Par. 137, 139, 143, 144 which Examiner submits speaks to obviousness as a dialysis machine merely comprising one known subspecies of device known for mixing fluids together to produce medicinal/pharmaceutical products).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of modified Faict to store a plurality of prescriptions (recipes) for selection by a user, as disclosed by Dattolo, in order to improve the speed by which a prescription can be selected, particularly by a person with less technical experience in programming the system and personalizing a prescription. Whereby such prescriptions are understood to be inclusive to those having differing dextrose concentrations correlating to their dwell time/duration.
Regarding Claim 3, Faict, as modified by Bello, discloses first and second valves (see Fig. 5) placed between the first and second containers and the at least one pump, the first and second valves respectively enabling at least one of the first and second solutions to be pumped by the at least one pump.
Regarding Claim 4, Faict, as modified by Bello, provides for a reader to read the first and second unique identifiers (see Bello – i.e. the bar code scanner, not shown, see Par. 273).
Regarding Claim 7, Faict discloses the first formulation includes a first dextrose level and the second formulation includes a second dextrose level (see e.g. Example 1 and Example 2).
Regarding Claim 9, the system of Faict, as modified, discloses a memory device which is configured to store (particularly in view of Dattolo) any suitable prescription including varying dialysate concentrations and dwell times such that the memory of the controller can store (even if stored only in a volatile manner) a low UF therapy and first/second high UF therapies having different dextrose concentrations, dwell times/durations, among another differences in mixed dialysate composition (see Examples).
Regarding Claim 10, in operation the system of Faict, as modified by Bello, is configured to receive the selection of the desired prescription at the user interface – including respective high UF therapy prescriptions set in accordance with Claim 9 – and operate the pump and valves to open the first and second valves – as needed – when the first/second formulation(s) indicated by the first/second unique identifier(s) is/are called for by the selected first/second high UF therapy prescription.
Regarding Claim 11, the device of Faict is configured to identify a formulation level of a third solution as specified by an entered low UF therapy prescription and determine the amount of pumping needed by the pump(s) of the first solution and second solution and open the valves and affect pumping to cause the creation of the third solution (see examples).
Regarding Claim 12, Faict discloses a patient line (see Fig. 1) in fluid communication with the pump(s), the logic implementer configured/programmed to pump the solutions proportionally through the patient line and into the peritoneum (Abstract).
Regarding Claim 13, Faict discloses the amount of pumping requires a first number of pump strokes to pump the first fluid (the number of strokes correlating to volume) and a second number of pump strokes to pump the second fluid (again the number of strokes correlating to volume) – RE: “[p]eristaltic pump revolutions or pump strokes could be used to produce the desired mixing ratio”.
Regarding Claim 14, Faict discloses that the first and second solutions are mixed in a container to form the third solution (see Fig. 3).
Regarding Claim 15, Faict discloses that in some embodiments the pump may move the first and second solutions to a heating container to heat the admixture to a suitable delivery temperature i.e. “an empty container on the heater… solution may be pulled in equal amounts to the heater bag where the solution would be heated” as an alternative to in-line heaters and supply heaters.
Regarding Claim 17, Faict discloses an APD (see Title) comprising:
At least one pump (12, 14);
A first solution (e.g. the contents of 10a) having a first formulation placed in fluid communication with the pump (see Fig. 1, 2) , the first solution being stored in a first container (e.g. 10a);
A second solution (e.g. the contents of 10b) placed in fluid communication with the pump (see Fig. 1, 2);
A logic implementer (50) programmed to receive via a user interface (52) a therapy prescription (Abstract – the “predetermined ratios as input to the system prior to delivery”) and operate the pump if (i) the first formulation is specified by the therapy prescription or (ii) if the second formulation is specified by the therapy prescription (see Fig. 3 and 4).
Faict discloses the invention substantially as claimed except that the first container and the second container have associated therewith respective “unique identifiers” which are indicative of the respectively retained formulations such that the controller/logic implementer can confirm the contents of the containers to confirm the proper ratio/prescription is being performed by the pump. While the system must have some means for ensuring that the proper formulation is provided within the expected container in order to provide accuracy to the mixing prescriptions Faict fails to explicitly disclose the means by which such a function is provided.
However, Bello discloses that in medical pump systems, including dialysis machines (Par. 410) it may be useful to provide the containers of medicament (124) with unique identifiers (124a) associated with the fluid contents of the container (Par. 273, 276, 369, 372) such that the logic of the pump can confirm the receipt of the proper medicament to confirm that the contents should be administered at that particular time for the particular patient. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide unique identifiers to the various solution containers (10a-10n) of the invention of Faict, as disclosed by Bello, in order to allow for the pump to confirm the fluid contents of the container is that expected in accordance with the prescription for the particular patient to thereby improve system accuracy and help prevent medical mistakes by a user loading the wrong medicament within the APD.
Faict discloses the user interface (52) allows a user to select/program any number of a prescriptions into controller (50) memory, program module (Col. 5, Ln. 59-65; Col. 7, Ln. 22-35), the prescriptions including different dextrose concentrations and dwell times/durations pursuant to the desired dwell volumes and cycles as needed (Fig. 3, 4; Abstract; Examples 1-5). Faict describes first and second valves (16, 20 - see Fig. 1 and Fig. 2) fluidly coupled, respectively, to the first and second supply containers (see Fig. 1 and 2), whereby pursuant to the selected prescription the first and second valves are opened based upon the need of fluid from the associated container/supply (Col. 5, Ln. 59 – Col. 6, Ln. 3). As such, the memory/controller of Faict is configured to receive an essentially infinite number of prescriptions (dependent upon the prescription parameters entered), wherein such prescriptions are inclusive to first and second “standard” UF prescriptions as claimed.
Faict, in view of Bello, discloses the invention substantially as claimed except that the memory device is configured to simultaneously store the first and second prescriptions for display and selection by the user. However, Dattolo (see e.g. priority document 60/970,497) discloses a fluid mixing system (see generally Fig. 1) useful for mixing prescriptions for pharmaceutical and medical products (81) whereby the system includes a memory (12) for storing a  plurality of recipes/prescriptions/mix ratios for stored ingredients (Par. 18) wherein the stored recipes/prescriptions are displayed for selection by the user from the repository of stored prescriptions/recipes (Par. 17, 18, 56, 59). While Dattolo is primarily concerned with the applications of this system to mix together various stored fluids and constituent ingredients to select between stored beverage recipes, Examiner notes that Dattolo particularly recognizes the utility of the system for on-demand mixing of medicinal/pharmaceutical products (Par. 81) of which it is held that mixing of dialysate prescriptions is merely an obvious sub-species (note that DEKA, the preparer of the 60/970,497 priority document is a notoriously well-known applicant in the area of dialysis machines, furthermore Examiner notes that final filing of the ‘925 publication included explicit reference to incorporation of the pharmaceutical/medical applications to dialysate mixing – see Par. 137, 139, 143, 144 which Examiner submits speaks to obviousness as a dialysis machine merely comprising one known subspecies of device known for mixing fluids together to produce medicinal/pharmaceutical products).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of modified Faict to store a plurality of prescriptions (recipes) for selection by a user, as disclosed by Dattolo, in order to improve the speed by which a prescription can be selected, particularly by a person with less technical experience in programming the system and personalizing a prescription. Whereby such prescriptions are understood to be inclusive to those having differing dextrose concentrations correlating to their dwell time/duration.
Regarding Claim 19, Faict discloses the first formulation includes a first dextrose level and the second formulation includes a second dextrose level (see e.g. Example 1 and Example 2).
Regarding Claim 21, the system of Faict, as modified, discloses a memory device which is configured to store any suitable prescription including varying dialysate concentrations and dwell times such that the memory of the controller can store (even if stored only in a volatile manner) a low UF therapy and first/second high UF therapies having different dextrose concentrations, dwell times/durations, among another differences in mixed dialysate composition (see Examples).
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,925,011 (“Faict”) in view of U.S. Publication No. 2005/0055242 (“Bello”) and U.S. Publication No. 2009/0069925 (“Dattolo”) as applied above, and further in view of U.S. Patent No. 5,153,827 (“Coutre”).
Regarding Claim 2, Faict, as modified above, discloses the invention substantially as claimed except that the controller/logic implementer contains programming to generate an alarm/alert if one of the first solution or the second solution are not delivered in accordance with the prescription. However, Coutre discloses a related medical fluid delivery system which provides for the coordination and tracking of the delivery of fluid medicaments whereby the system comprises a logic/controller configured to generate alarms/alerts when the prescribed medicaments are not delivered due to various system failures such as occlusions, pump failures…etc. (see Summary of Invention). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Faict to generate alarms/alerts if the solution from either the first or second containers is failed to be operatively provided by the pump, as disclosed by Coutre, in order to prevent the treatment to deviate from the prescribed fluids in the prescribed amounts which could cause potentially catastrophic injury to the patient.
Claims 8 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,925,011 (“Faict”) in view of U.S. Publication No. 2005/0055242 (“Bello”) and U.S. Publication No. 2009/0069925 (“Dattolo”) as applied above, and further in view of U.S. Patent No. 5,151,082 (“Gorsuch”).
Regarding Claims 8, Faict discloses the invention substantially as claimed except that the system is configured to receive the stored prescriptions from a server. Faict makes no mention of any server or networked communications and as such all prescriptions are presumably entered at the user interface for storage in the controller memory as needed.
However, the use of remote prescription servers is notoriously well-known in the art. For example, Gorsuch discloses a medical dialysis pump (Fig. 1, Fig. 6) which is configured to communicate (via modem 60) remotely with a server (RE: “dialysis center) to retrieve prescription orders for a patient and perform the necessary pumping operations to fill those orders (Col. 7, Ln. 1-19) as an alternative to manual entry of the prescriptions. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Faict to retrieve prescriptions from a remote server for implementation, as disclosed by Gorsuch, in order to eliminate the need for the prescription to be entered directly at the APD thereby saving time by the clinician and reducing the likelihood of user error in entering the prescription. 
Regarding Claims 20, Faict discloses the invention substantially as claimed except that the system is configured to receive the stored prescriptions from a server. Faict makes no mention of any server or networked communications and as such all prescriptions are presumably entered at the user interface for storage in the controller memory as needed.
However, the use of remote prescription servers is notoriously well-known in the art. For example, Gorsuch discloses a medical dialysis pump (Fig. 1, Fig. 6) which is configured to communicate (via modem 60) remotely with a server (RE: “dialysis center) to retrieve prescription orders for a patient and perform the necessary pumping operations to fill those orders (Col. 7, Ln. 1-19) as an alternative to manual entry of the prescriptions. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Faict to retrieve prescriptions from a remote server for implementation, as disclosed by Gorsuch, in order to eliminate the need for the prescription to be entered directly at the APD thereby saving time by the clinician and reducing the likelihood of user error in entering the prescription. 
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,925,011 (“Faict”) in view of U.S. Publication No. 2005/0055242 (“Bello”) and U.S. Publication No. 2009/0069925 (“Dattolo”) as applied above, and further in view of U.S. Publication No. 2004/0019312 (“Childers 2”).
Regarding Claim 16, Faict, as modified, discloses the invention substantially as claimed except that fluid carrying portions of at least one of the valves and pump(s) are provided “in a disposable cassette”. However, such cassettes are notoriously well known. For example, Childers 2 discloses in dialysis machines pumping chambers and valve fluid carrying portions may be provided as part of disposable cassettes (Par. 44, 54, 59, 175, 178-181…etc.) It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the fluidics of the pump and valves of the modified invention of Faict to be part of a disposable cassette, as disclosed by Childers 2, in order to permit the cassette to be removed of and disposed after use to reduce the amount of cleaning necessary for the APD.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,925,011 (“Faict”) in view of U.S. Publication No. 2005/0055242 (“Bello”) as applied above, and further in view of U.S. Publication No. 2008/0161751 (“Plahey”).
Regarding Claim 18, Faict, as modified, discloses the invention substantially as claimed but is silent as to whether the dialysis therapies may comprise tidal or CCPD therapies. However, Plahey describes that such treatment therapies are well-known to the prior art (see Par. 2, 3, 6…etc.) As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified device of Faict to accommodate tidal and CCPD prescriptions, as disclosed by Plahey, in order to provide a device that can perform a variety of standard and known treatment protocols.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Specifically, while Faict and Childers are silent as to the storage, for retrieval and selection, of a plurality of prescriptions (whereby both references are clearly directed toward the generation of customized dialysis prescriptions) the prior art, see Dattolo, obviates local storage that stores a plurality of retrievable and selectable prescriptions for mixing fluids together to generate pharmaceutical/medical compounds, of which a dialysis prescription having differing dextrose concentrations is merely an obvious subspecies. As such, modifications of Faict and Childers obviate configurations wherein a dialysis mixing system, having first and second solution containers having first and second dextrose concentrations can be stored, whereby the system includes a memory having the capabilities for storing, for retrieval and selection, a plurality of different user selectable prescriptions (see Dattolo), inclusive to those comprising first and second standard UF prescriptions, among any others either entered into the system locally or modified for retrieval from a central prescription server (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/25/2022